In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
MICHELLE SCHNEIDER,      *                           No. 14-185V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: January 26, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine,
AND HUMAN SERVICES,      *                           lipomyonecrosis of the left deltoid
                         *                           area.
             Respondent. *
********************

Danielle Strait, Maglio, Christopher & Toale, PA, Washington, DC, for Petitioner;
Claudia Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On January 23, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Michelle Schneider on March 5, 2014. In her
petition, Ms. Schneider alleged that the influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on or about September 27, 2012, caused her alleged
lipomyonecrosis of the left deltoid area. Petitioner represents that there has been
no prior award or settlement of a civil action for damages on her behalf as a result
of her condition.

     Respondent denies that the flu vaccine caused petitioner’s alleged
lipomyonecrosis, any other injury, or her current disabilities.

     Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $35,000.00 in the form of a check payable to petitioner,
       Michelle Schneider. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-185V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:14-vv-00185-UNJ Document 30 Filed 01/23/15 Page 1 of 5
Case 1:14-vv-00185-UNJ Document 30 Filed 01/23/15 Page 2 of 5
Case 1:14-vv-00185-UNJ Document 30 Filed 01/23/15 Page 3 of 5
Case 1:14-vv-00185-UNJ Document 30 Filed 01/23/15 Page 4 of 5
Case 1:14-vv-00185-UNJ Document 30 Filed 01/23/15 Page 5 of 5